Name: Commission Regulation (EC) NoÃ 1956/2005 of 29 November 2005 amending for the 58th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: Europe;  international trade;  international affairs;  free movement of capital;  Asia and Oceania;  politics and public safety;  air and space transport
 Date Published: nan

 30.11.2005 EN Official Journal of the European Union L 314/14 COMMISSION REGULATION (EC) No 1956/2005 of 29 November 2005 amending for the 58th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), second indent, thereof, Whereas: (1) Annex II to Regulation (EC) No 881/2002 lists the competent authorities to whom information and requests concerning the measures imposed by that Regulation should be sent. (2) Germany requested that the address details concerning its competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2005. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1825/2005 (OJ L 294, 10.11.2005, p. 5). ANNEX Annex II to Regulation (EC) No 881/2002 is amended as follows: The address details under the heading Germany shall be replaced with:  concerning funds: Deutsche Bundesbank Servicezentrum Finanzsanktionen D-80281 MÃ ¼nchen Tel.: (49-89) 28 89 38 00 Fax: (49-89) 35 01 63 38 00  concerning economic resources:  for notifications in accordance with Articles 4(2) and 5: Bundesministerium fÃ ¼r Wirtschaft und Arbeit Referat V B 2 ScharnhorststraÃ e 34 37 D-10115 Berlin Tel.: (49-1888) 6 15-9 Fax: (49-1888) 6 15-53 58 Email: BUERO-VB2@bmwa.bund.de  for granting of exemptions in accordance with Article 2a Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel.: (49-619) 69 08-0 Fax: (49-619) 69 08-8 00